UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7846


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JEROME MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-cr-00037-F-13)


Submitted:   June 24, 2010                 Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Jerome McRae, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie Jerome McRae appeals the district court’s order

denying relief on his motion for sentence reduction.                  We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States   v.    McRae,   No.   5:98-cr-00037-F-13       (E.D.N.C.    Sept.   22,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the    materials

before   the    court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     2